DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 11/08/2021 has been considered and placed in the application file.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,196,394. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ichitsubo et al. U.S. 7,348,842 discloses (please see Figs. 5-7 and related text for details) an analogous power amplifier module, comprising:
 a first substrate (configured for employing passive circuits as advertised in the abstract) having a first main surface (front surface), a second main surface (back surface), and a plurality of wiring layers as expected; and 
a second substrate (configured for employing active circuit/the power amplifier as advertised in the abstract) having a first main surface (back surface) that faces the first main surface of the first substrate, at least part of the second substrate overlapping the first substrate in a direction perpendicular to the first main surface of the first substrate, 
a first amplifier circuit (e.g. please see the first 2.4 GHz PA 732 Fig. 7 for details) on or in the second substrate; and 
a second amplifier circuit (please see the second 5 GHz PA 732 Fig, 7 for details) on or in the second substrate, each of the first amplifier circuit and the second amplifier circuit being configured to amplify power.
However the circuit of Ichitsubo et al. lacks the claimed/details “a first transformer comprising: a primary winding having a first end to which a signal is input, and a second end electrically coupled to a first reference potential, and a secondary winding having a first end electrically coupled to an input terminal of the first amplifier circuit, and a second end electrically coupled to an input terminal of the second amplifier circuit; a second transformer on or in the first substrate at a position that does not overlap the first transformer in the direction perpendicular to the first main surface of the first substrate, and at one or more of the plurality of wiring layers, the second transformer comprising: a primary winding having a first end electrically coupled to an output terminal of the first amplifier circuit, and a second end electrically coupled to an output terminal of the second amplifier circuit, and a secondary winding having a first end from which a signal is output, and a second end electrically coupled to a second reference potential; and a plurality of first conductors on or in the first substrate between the first transformer and the second transformer.”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843